DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments, filed 03/22/2021, with respect to the previous claim objections have been fully considered and are persuasive. The claim objection has been withdrawn.

Applicant's arguments, filed 03/22/2021, with respect to the previous 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues combination of Kim and Shin re: feature 1) “a sum of the first overlap length and the second overlap length is greater than a width of the interconnector in the second direction” and “the first overlapping area overlaps the second overlapping area in the first direction”, arguing that Kim does not teach these feature, and Shin could also suggest expanding the width of the connection portions 21, 22 of Kim with 23, instead of just the lengths.
First, examiner agrees that Kim does not teach this feature; however, the examiner cautions that Kim does not teach away from this feature simply because this is what is exemplified in Kim’s Figs. 5-6, and that Kim suggests that there is a distance between 21, 22.
analogous to x-axis direction in Fig. 14) or expanding the length (analogous to y-axis direction in Fig. 14) are both suitable solutions, and the examiner believes both modifications are obvious.
That said, increasing the width of connection portions 21, 22 complicates Kim itself, as it could lead to the connection portions 21, 22 overlapping the electrode 161 or 162 of opposite polarity, shorting the solar cell.
Likewise, increasing the width of connection portions 21, 22 complicates modified Kim (i.e. after modification in view of Kubo), as the wires also requires increasing the amount of insulating material needed to insulate the conductive lines from the back electrodes of opposite polarity, and conductive material needed to connect the conductive lines to the back electrodes of the same polarity. Increasing the length of the overlap with the interconnector does not.
As an aside, Rose even notes that components may be sized larger than normal to prevent misalignment / connectors not making contact (see ¶26). In the case of the prior art, one source of misalignment would be the interconnector 23 / connector 21, 22 alignment in the prior art horizontal direction. The examiner likely doesn’t even need the Shin reference to arrive at a prima facie case of obviousness, but that is not the basis of the current rejection.

Applicant's arguments, filed 03/22/2021, with respect to the previous 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues that re: feature 2), “a first overlap length between the interconnector and the first . 
Yes, that would be the case when the claim language only adds limitations, such as limitation 2) that only differs from the prior art when alignment isn’t exact; indeed, this limitation appears to arise from not having an exact alignment process (see instant specification, ¶¶74-75).
In this case, the examiner earnestly believes that all of the other claimed limitations, that is, excepting the limitation of feature 2), are obvious over the combination of Kim, Shin, and Kubo. While it may be true that the claimed limitations together result in increased alignment tolerance, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP §2144.05.
In this case, increasing the overlap length decreases the contact resistance, and results in the limitations “wherein a sum of the first overlap length and the second overlap length is greater than a width of the interconnector in the second direction, wherein the first overlapping area overlaps the second overlapping area in the first direction”, and orienting the electrodes of the cell perpendicular, with the addition of insulating regions, allows one to have the number of wires and spacing between wires between cells to be optimized separately from the number of back electrodes and spacing between back electrodes.

Applicant's arguments, filed 03/22/2021, with respect to the previous 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues that Rose fails to disclose intentional placements and arrangements of elements purposefully to obtain the benefit of robust tolerances to ease manufacturing of the solar module re: feature 2).
Are applicants’ placements actually intentional, or is applicant simply attempting to claim the result of having low alignment tolerances, and the structural characteristics that might occur based on having low alignment tolerances? It appears that the latter is the case (emphasis added):
[0074] Namely, the embodiment of the invention does not need to perform an alignment process for setting the areas of the first and second connection portions CS1 and CS2 to be the same as each other. Therefore, a design freedom may be further improved, and a connection process of the interconnector IC may be more easily performed.

If one doesn’t ensuring that the alignment of Kim’s connections portions 21, 22 on the left and right sides of interconnect 23 are equal, then they will be different, which is what is claimed by applicant with feature 2).
Additionally, applicant is conflating cause and effect: applicant argues that claimed feature 2) “allows one to reduce the alignment tolerances by not having the overlap be the same.” This is not true: claimed feature 2) is simply evidence that alignment tolerances are reduced.
The converse, however, is true: if one uses lower alignment tolerances for a prior art solar cell, or a solar cell that is obvious in view of the prior art (Kim + Shin + Kubo), in order to, e.g., save costs, this results in claimed feature 2) being present in prior art because of the lower alignment tolerances. This can occur a variety of ways, including but not limited to: connectors 21 being horizontally shifted to the right of where they are supposed to be placed, connectors 22 being horizontally shifted to the left of where they are supposed to be placed, or the interconnector 23 not being centered exactly between the solar cells, either by being placed incorrectly, or the distance between solar cells being incorrect, the interconnector being placed slightly-off center on insulating member 31, connectors 21 being longer than intended, connectors 22 being shorter than intended, etc.
In other words, decreased alignment tolerances result in claimed feature 2), and claimed feature 2) does not result in or lead to decreased alignment tolerances. In fact, as noted above by the examiner, above, it is claimed feature 1) which leads to increased alignment tolerances.

Applicant's arguments, filed 03/22/2021, with respect to the previous 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues that feature 3) was not considered, and that there is no motivation to increase the area amount of contact that occurs between the interconnectors and the conductive lines.
This is inherent to the combination: if the sum of the first overlap length and the second overlap length is greater than a width of the interconnector (which it is, per modification to Kim view of Shin), then the first overlapping area necessarily overlaps the second overlapping area in the first claimed direction. This is immediately apparent by inspection: if one increases the overlap lengths of Kim’s connection portions 21 and 22 with connection portion 23, when the sum of the lengths of 21 + 22 > width of 23, then they overlap.
Re: motivation, see response to arguments re: claimed feature 1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 42 and 43 recite, “wherein the first overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector is always greater than the second overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector in the second direction, 
However, the specification as a whole does not support the limitation “always”. In fact, the instant specification makes it clear that this is caused by from the lack of an alignment process (emphasis added):
[0074] Namely, the embodiment of the invention does not need to perform an alignment process for setting the areas of the first and second connection portions CS1 and CS2 to be the same as each other. Therefore, a design freedom may be further improved, and a connection process of the interconnector IC may be more easily performed.

[0184] An overlap length OS1 between each of the plurality of first connection portions CS1 a to CS1 c and the interconnector IC may be different from an overlap length OS2 between each of the plurality of second connection portions CS2 a to CS2 c and the interconnector IC. For example, as shown in FIG. 14, the overlap lengths OS1 of the first connection portions CS1 a to CS1 c may be greater than the overlap lengths OS2 of the second connection portions CS2 a to CS2 c. On the contrary, the overlap lengths OS2 of the second connection portions CS2 a to CS2 c may be greater than the overlap lengths OS1 of the first connection portions CS1 a to CS1 c.

[0185] When the areas or the overlap lengths of the first connection portions CS1 a to CS1 c are different from the areas or the overlap lengths of the second connection portions CS2 a to CS2 c, the alignment process of the first and second conductive lines P141 and P142 having the plurality of wires may be more easily performed in the process for connecting the plurality of solar cells in series.

Hence, since this feature appears to result from misalignment, it is not clear that the instant specification contemplates this being the case for each interconnection in the module.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42 and 43 recite, “wherein the first overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector is always greater than the second overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector in the second direction, and wherein the first overlap length between the interconnector and each of the first conductive lines in the second direction is always greater than the second overlap length between the interconnector and each of the second conductive lines in the second direction”.
However, it is unclear what “always” means. Does it mean this is the case for each of first conductive lines and interconnector and second conductive lines in each of the solar cells of the modules? Is this the case for module-to-module differences? It is difficult to square the use of “always” with a feature that, as noted multiple times by the examiner, appears to be due to misalignment. For the purposes of examination, the former will be assumed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-10, 13-17, 19, 25, 27-29, 32, 34, 36-39, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., KR 2010/0123163 A (Machine Translation provided with PTO-892 mailed 06/28/2019), in view of Shin, et al., US 2012/0103389 A1, Rose, et al., US 2009/0139557 A1, and Kubo, JP 2011/003724 A (Machine Translation provided with PTO-892 mailed 06/26/2017).
	
Claim 1. Kim teaches a solar cell module (solar cell module 20 shown in Fig. 6) comprising:
a first solar cell and a second solar cell each including a plurality of first and second electrodes extending in a second direction on a back surface of a semiconductor substrate, the first solar cell and the second solar cell being separated from each other in a second direction, and the first solar cell and the second solar cell being adjacent to each other in the second direction to form a cell string (second and first solar cells 1, each including a plurality of first electrodes 161 and second electrodes 150+1621 extending in a second direction, i.e. left-to-right on a back side of semiconductor substrate 110, as shown in Fig. 7, the first and second solar cells 1 being separated in a second direction, i.e. left-to-right; see ¶¶106-112);
a plurality of first conductive lines extending in the second direction, the plurality of first conductive lines being electrically connected to the plurality of first electrodes in each of the first and second solar cells (a plurality of first connectors 21 extending in the second direction, i.e. left-to-right, the plurality of first connectors 21 being electrically connected to the plurality of terminals 161 of first and second solar cells 1; see Fig. 6); 
a plurality of second conductive lines extending in the second direction, the plurality of second conductive lines being electrically connected to the plurality of second electrodes in each of the first and second solar cells (a plurality of second connectors 22 extending in the second direction, i.e. left-to-right, the plurality of second connectors 22 being electrically connected to the plurality of terminals 150+1621 of first and second solar cells 1; see Fig. 6); 
an interconnector disposed between the first solar cell and the second solar cell and spaced apart from the first solar cell and the second solar cell, and extending in a first direction (interconnector 23 disposed between the first and second solar cells 1, and spaced apart from the first and second solar cells 1, and extending in a first direction, i.e. longest axis of interconnector extends top-to-bottom in order to electrically connect the first solar cell and the second solar cell),
wherein the plurality of first conductive lines of the first solar cell and the plurality of second conductive lines of the second solar cell are overlapped and connected to the interconnector disposed between the first solar cell and the second solar cell (the plurality of first connectors 21 of the first solar cell 1 and the plurality of second connectors 22 of the second solar cell 1 are overlapped and connected to the interconnector 23 disposed between the first solar cell 1 and the second solar cell 1 in order to form connect the first solar cell and the second solar cell),
wherein a first overlapping area between the plurality of first conductive lines of the first solar cell and the interconnector is disposed at a different position form a second overlapping area between the plurality of second conductive lines of the second solar cell and the interconnector in the second direction (see Fig. 6, noting overlapping area between 21 and 23 is disposed at a different position than overlapping area between 22 and 23).
Kim does not teach wherein a sum of the first overlap length and the second overlap length is greater than a width of the interconnector in the second direction, wherein an end of the first conductive lines extends past an end of the second conductive lines upon a surface of the interconnector so that first conductive lines and the second conductive lines are interdigitated on the surface of the interconnector. However, Kim does appear to teach that the overlap widths with different connectors 23 may be greater than half of the width of the interconnector (if both the first and second overlap widths are greater than half of the width of the interconnector, then a sum of the 
Shin teaches that the contact resistance of a connector may be reduced by increasing the contact area with a current collector (see ¶117). While Shin teaches this is the context of a solar cell connected to a wiring member, the salient teaching is that increasing contact area can decrease contact resistance.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a sum of the first overlap length and the second overlap length is greater than a width of the interconnector in the second direction, wherein an end of the first conductive lines extends past an end of the second conductive lines upon a surface of the interconnector so that first conductive lines and the second conductive lines are interdigitated on the surface of the interconnector (i.e. maximize overlap of first and second lines with the interconnector) in order to decrease contact resistance.
Modified Kim does not teach a first overlap length between each of the plurality of first conductive lines of the first solar cell and the interconnector is greater than a second length between each of the plurality of second conductive lines of the second solar cell and the interconnector.
However, Kim appears to at least suggest that the first interconnectors are connected to the solar cells first, and the interconnectors afterward (see ¶133), and the overlaps are substantially equal (from Fig. 8).
Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have a first overlap length between the interconnector and the first conductive lines in the second direction is greater than a second overlap length between the interconnector and the second conductive lines in the second direction, as the overlapping length would have been considered a result-effective variable determined by the tolerances associated with the lengths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost, and therefore, have greater overlapping lengths from one set of cells/conductive lives and the interconnector than the other.
Kim does not teach the plurality of first and second electrodes extending in a first direction, instead teaching the first and second electrodes extend in a second direction, i.e. the first and second electrodes and first and second conductive lines are parallel to each other, instead of crossing each other.
Kubo teaches a solar module having interconnected back-contact solar cells. Kubo differs from Kim in that Kubo teaches a cell without interconnectors; however, Kubo’s module is similar to Kim’s module in that they are modules containing back-contact solar cells having a plurality of parallel electrodes 12 and 13 which alternate and are connected to regions of the solar cell having opposite polarity 11A and 11B, and a plurality of wiring members 20A and 20B/conductive lines which are connected to said electrodes (see Fig. 3). Also unlike Kim’s solar module, Kubo teaches the electrodes are perpendicular to the wiring members/conductive lines, instead of parallel to the electrodes. Insulating members 14 insulate the wiring members of one polarity type from the electrodes of the opposite polarity type, while conducting adhesive binders 15 electrically connect wiring members and electrodes of the same polarity type (see ¶¶47-48). While Kubo teaches the advantages of such an arrangement (see ¶¶8-16), the advantages are in the context of a comparison to back-contact solar cells having different electrode arrangements than that of Kim. However, Kubo shows that the number of electrodes 12 may be different than the number of wiring members 20 (see Figs.), and thus suggests that such an arrangement allows the number of wires and number of conductive regions to be separately chosen/optimized.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to rotate Kim's solar cells to be perpendicular to the first and second connecting regions, [have] conductive adhesive at the intersects of the first and second conductive lines and first and second electrodes which are to be electrically 
In such a modification, after rotating the solar cells, the above limitations taught by Kim would still hold; the modification is similar to the one shown below (degree of overlaps and difference of overlaps suggested by Shin and/or Rose are not shown):

    PNG
    media_image1.png
    722
    1551
    media_image1.png
    Greyscale

In such a modification:
the plurality of first electrodes and second electrodes extend in a first direction (see proposed modification, above),
the plurality of first conductive lines are insulated to the plurality of second electrodes in each of the first and second solar cells by a first insulating layer (first conductive lines would be insulated from second electrodes by insulating member 14, which can be broadly construed as a layer; analogous to Kubo, Fig. 3),
the plurality of second conductive lines are insulated to the plurality of first electrodes in each of the first and second solar cells by a second insulating layer (second conductive lines would be insulated from first electrodes by insulating member 14, which can be broadly construed as a layer; analogous to Kubo, Fig. 3),
the plurality of first and second electrodes extend in a first direction (see Fig. of modification, above),
the first electrode adhesive is disposed at crossings of the plurality of first conductive lines and the plurality of first electrodes (first conductive lines are connected at first electrodes by binder 15, which is conductive and an adhesive, and disposed at crossings; see Kubo, Fig. 3 and ¶48),
the first insulating layer is disposed at crossings of the plurality of first conductive lines and the plurality of second electrodes (first conductive lines would be insulated from second electrodes by insulating member 14, which is disposed at crossings; see Kubo, Fig. 3 and ¶47),
the second electrode adhesive is disposed at crossings of the plurality of second conductive lines and the plurality of second electrodes (second conductive lines are connected at second electrodes by binder 15, which is conductive and an adhesive, and can be broadly construed as a layer; see Kubo, Fig. 3 and ¶48),
the second insulating layer is disposed at crossings of the plurality of second conductive lines and the plurality of first electrodes (second conductive lines would be insulated from first electrodes by insulating member 14, which is disposed at crossings; see Kubo, Fig. 3 and ¶47),
Modified Kim does not explicitly teach an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell.
However, this appears to hold true from Kim, because Kim teaches the same arrangement of the first and second conductive lines for the first and second cell relative to the, and symmetric solar cells. Hence, after rotating, terminals/claimed second electrodes 150+1621 would be the leftmost and rightmost electrodes, and would be connected to second conductive lines 22 for both cells (i.e. darker areas would be conductive, and lighter areas would be insulating, per modification shown above, therefore an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell).

Claim 2. Modified Kim teaches or suggests the solar cell module of claim 1, 
wherein a connection position between the interconnector and the first conductive lines of the first solar cell is further different from a connection position between the interconnector and the first conductive lines of the second solar cell (Kim teaches connection position between the interconnector and the first conductive lines of the first solar cell different from connection position between the interconnector and the first conductive lines of the second solar cell; see Fig. 6, noting 21 and 22 are connected to interconnector 23 at different positions along the top-bottom axis),
wherein a first connection portion between the interconnector and the first conductive lines of the first solar cell is separated in the overlap portion between the interconnector and the first conductive lines and is in the plural (Kim teaches a plurality of first connectors 21 are connected to interconnector 23 at different positions, and thus have separate overlap portions),
and wherein a second connection portion between the interconnector and the second conductive lines of the second solar cell is separated in the overlap portion between the interconnector and the second conductive lines and is in the plural (Kim teaches a plurality of second connectors 22 are connected to interconnector 23 at different positions, and thus have separate overlap portions).

Claim 3. Modified Kim teaches or suggests the solar cell module of claim 2, wherein the total area of the plurality of first connection portions is different from the total area of the plurality of second connection portions (Kim teaches an unequal number of connectors 21 and 22, which appear to have the same area of connection portions with interconnector 23; thus, the total area of connection portions, i.e. sum of number of first connectors 21 and sum number of second connectors 22, is different).

Claim 4. Modified Kim teaches or suggests the solar cell module of claim 2, wherein the interconnector is connected to the first and second conductive lines of the first and second solar cells using an interconnector adhesive (per modification in view of Kubo).

Claim 5. Modified Kim teaches or suggests the solar cell module of claim 4, but does not explicitly teach a plane area size of a first application portion of the interconnector adhesive in an overlap portion between the interconnector and the first conductive line is different from a plane area size of a second application portion of the interconnector adhesive in an overlap portion between the interconnector and the second conductive line (the examiner is construing the plane area size of the application portion of interconnector adhesive as the cross-sectional area of adhesive between the interconnector and the conductive lines/connectors).
see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (the overlapping area being length × width of the overlap of connector and interconnector, which depends on size, i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have 
Because Kim teaches the first and second connectors 21, 22 are connected to the interconnector 23 using adhesive (see ¶113), thus suggesting adhesive is applied where the elements overlap, a difference in overlap area suggests that a difference in plane area size of a first application portion of the interconnector adhesive.

Claim 6. Modified Kim teaches or suggests the solar cell module of claim 5, 
wherein the first application portion in the overlap portion between the interconnector and the first conductive line is separated in a second direction crossing a first direction and is in the plural (Kim teaches multiple 21 are connected to 23, in which case the application portions of interconnector adhesive would be the overlap areas, which are separated in second direction, i.e. top to bottom),
and wherein the second application portion in the overlap portion between the interconnector and the second conductive line is separated in the second direction and is in the plural (Kim teaches multiple 22 are connected to 23, and application portions are separated in second direction, i.e. top to bottom).

Claim 7. Modified Kim teaches or suggests the solar cell module of claim 6, wherein the total area of the plurality of first application portions is different from the total area of the plurality of second application portions (Kim teaches an unequal number of connectors 21 and 22, which appear to have the same area of application portions with interconnector 23; thus, the total area of application portions of 21 and 22 is different).

Claim 9. Modified Kim teaches or suggests the solar cell module of claim 1, wherein the interconnector overlaps the first conductive line of the first solar cell and the second conductive line of the second solar cell (see modified Kim in view of Kubo, detailed in claim 1, above).
Modified Kim does not explicitly teach a first overlap area between the interconnector and the first conductive line is different from a second overlap area between the interconnector and the second conductive line.
Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.
i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (i.e. length x width of overlap of connector and interconnector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have 

Claim 10. Modified Kim teaches or suggests the solar cell module of claim 1, wherein the connection of the first solar cell and the second solar cell using the interconnector is arranged in the second direction (Kim teaches first solar cell 1, interconnector 23, and second solar cell 1 are arranged in second direction, i.e. left-to-right).
Modified Kim does not explicitly teach a first overlap width between the interconnector and the first conductive line in the first direction is different from a second overlap width between the interconnector and the second conductive line in the first direction.
Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the overlapping width between each of the plurality of first conductive lines of the first solar cell and the interconnector be different from an overlapping width between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap width would have been a result-effective variable determined by the tolerances associated with the widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Claim 13. Modified Kim teaches or suggests the solar cell module of claim 2, 
wherein in each of the first and second solar cells, the plurality of the first and second conductive lines are configured as a plurality of wires (Kim teaches first conductive lines 21 and first conductive lines 22 are separate elements, as described in instant specification ¶¶162-166, instead of, e.g. formed on a backplane as described; see Fig. 8),
and wherein a sum of areas of a plurality of first connection portions between the interconnector and the first conductive lines having the plurality of wires in the first solar cell is different from a sum of areas of a Kim teaches an unequal number of first connectors 21 and second connectors 22, which appear to have the same area of connection portions with interconnector 23; thus, the sum of areas of connection portions of 21 and 22 is different; see Fig. 8).

Claim 14. Modified Kim teaches or suggests the solar cell module of claim 13, wherein in each of the first and second solar cells, a connection position of at least one of the plurality of first connection portions connected to the interconnector is different from a connection position of the remaining first connection portions (Kim teaches multiple first connectors 21 are connected to interconnector 23 at different positions along the top-bottom direction; see Fig. 8).

Claim 15. Modified Kim teaches or suggests the solar cell module of claim 13, wherein in each of the first and second solar cells, a connection position of at least one of the plurality of second connection portions connected to the interconnector is different from a connection position of the remaining second connection portions (Kim teaches multiple second connectors 22 are connected to interconnector 23 at different positions along the top-bottom direction; see Fig. 8).

Claim 16. Kim teaches a solar cell module (solar cell module 100 shown in Fig. 8
a first solar cell and a second solar cell each including a plurality of first and second electrodes extending in a second direction on a back surface of a semiconductor substrate, the first solar cell and the second solar cell being separated from each other in a second direction, and the first solar cell and the second solar cell being adjacent to each other in the second direction to form a cell string (second and first solar cells 1, each including a plurality of first electrodes 161 and second electrodes 150+1621 extending in a second direction, i.e. left-to-right on a back side of semiconductor substrate 110, as shown in Fig. 7, the first and second solar cells 1 being separated in a second direction, i.e. left-to-right; see ¶¶106-112);
a plurality of first conductive lines extending in the second direction, the plurality of first conductive lines being electrically connected to the plurality of first electrodes in each of the first and second solar cells (a plurality of first connectors 21 extending in the second direction, i.e. left-to-right, the plurality of first connectors 21 being electrically connected to the plurality of terminals 161 of first and second solar cells 1; see Fig. 6); 
a plurality of second conductive lines extending in the second direction, the plurality of second conductive lines being electrically connected to the plurality of second electrodes in each of the first and second solar cells (a plurality of second connectors 22 extending in the second direction, i.e. left-to-right, the plurality of second connectors 22 being electrically connected to the plurality of terminals 150+1621 of first and second solar cells 1; see Fig. 6); 
an interconnector disposed between the first solar cell and the second solar cell and spaced apart from the first solar cell and the second solar cell, and extending in a first direction (interconnector 23 disposed between the first and second solar cells 1, and spaced apart from the first and second solar cells 1, and extending in a first direction, i.e. longest axis of interconnector extends top-to-bottom in order to electrically connect the first solar cell and the second solar cell),
wherein the plurality of first conductive lines of the first solar cell and the plurality of second conductive lines of the second solar cell are overlapped and connected to the interconnector disposed between the first solar cell and the second solar cell (the plurality of first connectors 21 of the first solar cell 1 and the plurality of second connectors 22 of the second solar cell 1 are overlapped and connected to the interconnector 23 disposed between the first solar cell 1 and the second solar cell 1 in order to form connect the first solar cell and the second solar cell),
wherein a first overlapping area between the plurality of first conductive lines of the first solar cell and the interconnector is disposed at a different position form a second overlapping area between the plurality of second conductive lines of the second solar cell and the interconnector in the second direction (see Fig. 6, noting overlapping area between 21 and 23 is disposed at a different position than overlapping area between 22 and 23).
Modified Kim does not teach wherein a sum of the first overlap length and the second overlap length is greater than a width of the interconnector in the second direction, wherein an end of the first conductive lines extends past an end of the second conductive lines upon a surface of the interconnector so that first conductive lines and the second conductive lines are interdigitated on the surface of the interconnector. However, Kim does appear to teach that the overlap widths with different connectors 23 may be greater than half of the width of the interconnector (if both the first and second overlap widths are greater than half of the width of the interconnector, then a sum of the first overlap length and the second overlap length is greater than a width of the interconnector in the second direction).
Shin teaches that the contact resistance of a connector may be reduced by increasing the contact area with a current collector (see ¶117). While Shin teaches this is the context of a solar cell connected to a wiring member, the salient teaching is that increasing contact area can decrease contact resistance.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a sum of the first overlap length and the second overlap length is greater than a width of the interconnector in the second direction, wherein an end of the first conductive lines extends past an end of the second conductive lines upon a surface of the interconnector so that first conductive lines and the second conductive lines are interdigitated on the surface of the interconnector (i.e. 
Modified Kim does not explicitly teach wherein a first overlap length between the interconnector and the first conductive lines in the second direction is greater than a second overlap length between the interconnector and the second conductive lines in the second direction.
However, Kim appears to at least suggest that the first interconnectors are connected to the solar cells first, and the interconnectors afterward (see ¶133), and the overlaps are substantially equal (from Fig. 8).
Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have a first overlap length between the interconnector and the first conductive lines in the second direction is greater than a second overlap length 
Kim does not teach the plurality of first and second electrodes extend in a first direction, instead teaching the first and second electrodes extend in a second direction, i.e. the first and second electrodes and first and second conductive lines are parallel to each other, instead of crossing each other.
Kubo teaches a solar module having interconnected back-contact solar cells. Kubo differs from Kim in that Kubo teaches a cell without interconnectors; however, Kubo’s module is similar to Kim’s module in that they are modules containing back-contact solar cells having a plurality of parallel electrodes 12 and 13 which alternate and are connected to regions of the solar cell having opposite polarity 11A and 11B, and a plurality of wiring members 20A and 20B/conductive lines which are connected to said electrodes (see Fig. 3). Also unlike Kim’s solar module, Kubo teaches the electrodes are perpendicular to the wiring members/conductive lines, instead of parallel to the electrodes. Insulating members 14 insulate the wiring members of one polarity type from the electrodes of the opposite polarity type, while conducting adhesive binders 15 see ¶¶47-48). While Kubo teaches the advantages of such an arrangement (see ¶¶8-16), the advantages are in the context of a comparison to back-contact solar cells having different electrode arrangements than that of Kim. However, Kubo shows that the number of electrodes 12 may be different than the number of wiring members 20 (see Figs.), and thus suggests that such an arrangement allows the number of wires and number of conductive regions to be separately chosen/optimized.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to rotate Kim's solar cells to be perpendicular to the first and second connecting regions, [have] conductive adhesive at the intersects of the first and second conductive lines and first and second electrodes which are to be electrically connected so that the solar cells are in series, and [have] insulated adhesive at the intersects of the first and second conductive lines and first and second electrodes which are to be electrically insulated so that the solar cells do not short, in order to allow the number of conductive regions and the number of wires to be separately chosen.
In such a modification, after rotating the solar cells, the above limitations taught by Kim would still hold; the modification is similar to the one shown in claim 1, above. Additionally, in such a modification:
the plurality of first electrodes and second electrodes extend in a first direction (see proposed modification, above),
the plurality of first conductive lines are insulated to the plurality of second electrodes in each of the first and second solar cells by a first insulating layer (first conductive lines would be insulated from second electrodes by insulating member 14, which can be broadly construed as a layer; analogous to Kubo, Fig. 3),
the plurality of second conductive lines are insulated to the plurality of first electrodes in each of the first and second solar cells by a second insulating layer (second conductive lines would be insulated from first electrodes by insulating member 14, which can be broadly construed as a layer; analogous to Kubo, Fig. 3),
the plurality of first and second electrodes extend in a first direction (see Fig. of modification, above),
the first electrode adhesive is disposed at crossings of the plurality of first conductive lines and the plurality of first electrodes (first conductive lines are connected at first electrodes by binder 15, which is conductive and an adhesive, and disposed at crossings; see Kubo, Fig. 3 and ¶48),
the first insulating layer is disposed at crossings of the plurality of first conductive lines and the plurality of second electrodes (first conductive lines would be insulated from second electrodes by insulating member 14, which is disposed at crossings; see Kubo, Fig. 3 and ¶47),
the second electrode adhesive is disposed at crossings of the plurality of second conductive lines and the plurality of second electrodes (second conductive lines are connected at second electrodes by binder 15, which is conductive and an adhesive, and can be broadly construed as a layer; see Kubo, Fig. 3 and ¶48),
the second insulating layer is disposed at crossings of the plurality of second conductive lines and the plurality of first electrodes (second conductive lines would be insulated from first electrodes by insulating member 14, which is disposed at crossings; see Kubo, Fig. 3 and ¶47),
Modified Kim does not explicitly teach an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell.
However, this appears to hold true from Kim, because Kim teaches the same arrangement of the first and second conductive lines for the first and second cell relative to the, and symmetric solar cells. Hence, after rotating, terminals/claimed first electrodes 11 would be the leftmost and rightmost electrodes, and would be connected to first conductive lines 21 for both cells (i.e. darker areas would be conductive, and lighter areas would be insulating, per modification shown above, therefore an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell).

Claim 17. Modified Kim teaches or suggests the solar cell module of claim 16, wherein each of a first connection portion between the interconnector and the first conductive lines of the first solar cell and a second connection portion between the interconnector and the second conductive lines of the second solar cell includes a plurality of first connection parts and a plurality of second connection parts, respectively (multiple first connectors 21 and multiple second connectors 22 overlap with interconnector 23, each overlap being a connection part).
Modified Kim does not explicitly teach the at least one of a first connection parts has a size that is different from an adjacent first connection part or an adjacent second connection part that is disposed in at least one of the first direction and the second direction from the at least one of the first connection parts, the at least one of a first connection parts has a size that is different from an adjacent second connection part that is disposed in the second direction from the at least one of the first connection parts (here the examiner is construing the size of the connection part as the area of overlap between the conductive lines/connector and the interconnector).
Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (the overlapping area being length × width of the overlap of connector and interconnector, which depends on size, i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Claim 19. Modified Kim teaches or suggests the solar cell module of claim 17, wherein a first connection portion is a portion of adhesion between the interconnector and the first conductive line of the first solar cell, and a second connection portion is a portion of adhesion between the interconnector and the second conductive line of the Kim teaches first connectors 21 and second connectors 22 are attached to other elements using an adhesive; see ¶113, and because the connectors transfer electrical current, this necessarily implies a conducting adhesive between first connectors 21 and second connectors 22 and interconnector 23).

Claim 25. Modified Kim teaches or suggests the solar cell module of claim 16, wherein each of a first connection portion between the interconnector and the first conductive lines of the first solar cell and a second connection portion between the interconnector and the second conductive lines of the second solar cell is disposed between the first solar cell and the second solar cell (From Kim, the first connection portion would be overlap of first connector 21 with interconnector 23, and the second connection portion would be overlap of second connector 22 with interconnector 23. Hence, first connection portion and second connection portion are disposed between solar cells 1; see Fig. 8).

Claim 27. Modified Kim teaches or suggests the solar cell module of claim 16, but does not explicitly teach each of the first connection portion and the second connection portion is disposed at a back surface of the interconnector.
However, Kim is silent to which side of the interconnector the first and second connection portions are attached; as there are only the front and back sides, the choice of the front side would have been the choice of a finite number of identified, predictable solutions. See MPEP §2143.

Claim 28. Modified Kim teaches or suggests the solar cell module of claim 16, wherein the first conductive lines are electrically connected to the plurality of first electrodes using a conductive adhesive layer selectively formed on the first electrodes and the plurality of second conductive lines are electrically connected to the plurality of second electrodes using the conductive adhesive layer selectively formed on the second electrodes (see modification in view of Kubo).

Claim 29. Modified Kim teaches or suggests the solar cell module of claim 28, wherein each area of the insulating layers is more than each area of the conductive adhesive layers (see modification in view of Kubo).

Claim 32. Modified Kim teaches or suggests the solar cell module of claim 1, wherein each of the first and second conductive lines is configured as a plurality of wires (see Kim, Fig. 6, noting plurality of 21 and 22).

Claim 34. Modified Kim teaches or suggests the solar cell module of claim 16, wherein each of the first and second conductive lines is configured as a plurality of wires (see Kim, Fig. 6, noting plurality of 21 and 22).

Claim 36. Modified Kim teaches or suggests the solar cell module of claim 1, wherein the interconnector is a first interconnector, wherein the solar module further includes a second interconnector disposed at an opposite side of the first solar cell and see Kim, Fig. 6).

Claim 37. Modified Kim teaches or suggests the solar cell module of claim 36, wherein the interconnector further includes a third interconnector disposed at an opposite side of the second solar cell and connected to the plurality of first conductive lines of the second solar cell, and wherein a length of the second interconnector is equal to the length of the interconnector in the first direction (see Kim, Fig. 6).

Claim 38. Modified Kim teaches or suggests the solar cell module of claim 16, wherein the interconnector is a first interconnector, wherein the solar module further includes a second interconnector disposed at an opposite side of the first solar cell and connected to the plurality of second conductive lines of the first solar cell, wherein a length of the second interconnector is equal to the length of the first interconnector in the first direction (see Kim, Fig. 6).

Claim 39. Modified Kim teaches or suggests the solar cell module of claim 38, wherein the interconnector further includes a third interconnector disposed at an opposite side of the second solar cell and connected to the plurality of first conductive lines of the second solar cell, and wherein a length of the second interconnector is equal to the length of the interconnector in the first direction (see Kim, Fig. 6).


However, Rose is directed to errors in alignment. It is well-understood that errors can be random errors or systematic errors. In the event that misalignment is systematic, e.g. cells are always misaligned in the same direction, as opposed to randomly arranged, then the same error would be present throughout the device.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector is always greater than the second overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector in the second direction, and wherein the first overlap length between the interconnector and each of the first conductive lines in the second direction is always greater than the second overlap length between the interconnector and each of the second conductive lines in the second direction, in case a systemic alignment error is introduced.


However, Rose is directed to errors in alignment. It is well-understood that errors can be random errors or systematic errors. In the event that misalignment is systematic, e.g. cells are always misaligned in the same direction, as opposed to randomly arranged, then the same error would be present throughout the device.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector is always greater than the second overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector in the second direction, and wherein the first overlap length between the interconnector and each of the first conductive lines in the second direction is always greater than the second overlap length between the interconnector and each of the second conductive lines in the second direction, in case a systemic alignment error is introduced.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., KR 2010/0123163 A (Machine Translation provided with PTO-892 mailed 06/28/2019), in view of Shin, et al., US 2012/0103389 A1, Rose, et al., US 2009/0139557 A1, and Kubo, JP 2011/003724 A (Machine Translation provided with PTO-892 mailed 06/26/2017), as applied to claims 1 and 16, above, and further in view of Jang, US 2012/0291838 A1.

Claim 30. Modified Kim teaches or suggests the solar cell module of claim 1, further comprising:
A plurality of emitter regions connected to the plurality of first electrodes (emitter regions 120 connected to electrodes 161 );
A plurality of back surface field region extending in the first direction and respectively connected to the plurality of second electrodes (back surface field regions 170 connected to second electrodes 150+1621),
Wherein the interconnector is parallel to the plurality of emitter regions and the plurality of back surface field regions (per modification in view of Kubo).
Modified Kim does not teach the plurality of emitter regions extending in the first direction; instead, Kim teaches a MWT solar cell, as opposed to an IBC solar cell.
Jang teaches a similar contact arrangement (see Fig. 8 and ¶¶108-109), and notes that suitable back-contact solar cells include MWT solar cells (see Figs. 2-4), like Kim’s, and IBC solar cells, which have a plurality of emitter regions extending in a first direction and connected to the plurality of first electrodes (see Figs. 5-7).


Claim 31. Modified Kim teaches or suggests the solar cell module of claim 16, further comprising:
A plurality of emitter regions connected to the plurality of first electrodes (emitter regions 120 connected to electrodes 161);
A plurality of back surface field region extending in the first direction and respectively connected to the plurality of second electrodes (back surface field regions 170 connected to second electrodes 150+1621),
Wherein the interconnector is parallel to the plurality of emitter regions and the plurality of back surface field regions (per modification in view of Kubo).
Modified Kim does not teach the plurality of emitter regions extending in the first direction; instead, Kim teaches a MWT solar cell, as opposed to an IBC solar cell.
Jang teaches a similar contact arrangement (see Fig. 8 and ¶¶108-109), and notes that suitable back-contact solar cells include MWT solar cells (see Figs. 2-4), like see Figs. 5-7).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a plurality of emitter regions extending in a first direction and connected to the plurality of first electrodes, i.e. use an IBC cell instead of a MWT cell, as this would have been the simple substitution of one element for another, with reasonable expectation of success (in this case, one back-contact solar cell for another, with reasonable expectation of success suggested by Jang’s teachings of the cells as equivalents, and use of cells in a contact arrangement similar to Kim’s). See MPEP §2143 B.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721